Name: Commission Regulation (EC) No 2222/94 of 13 September 1994 laying down general rules for aid for stocks of rice in Portugal on 31 March 1993
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  plant product;  agricultural policy;  executive power and public service
 Date Published: nan

 No L 239/8 Official Journal of the European Communities 14. 9 . 94 COMMISSION REGULATION (EC) No 2222/94 of 13 September 1994 laying down general rules for aid for stocks of rice in Portugal on 31 March 1993 The amounts of aid for the different categories of rice shall be as set out in the said Annex. Article 2 1 . To qualify for the aid referred to in Article 1 , appli ­ cants must have lodged an application with INGA (Insti ­ tuto Nacional de Garantia Agricola) by registered mail or by any other form of written telecommunication by 1 November 1994 at the latest 2. Applications must include the following information at least :  name and address of applicant,  quantity,  place of storage,  a declaration certifying that the rice belonged to the applicant on 31 March 1993 ,  an undertaking by the applicant to submit to any checks made to verify the accuracy of the application. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 738/93 of 17 March 1993 amending the transitional measures gover ­ ning common organization of the market as provided for by Regulation (EEC) No 3653/90 ('), and in particular Article 2 thereof, Whereas, from 1 April 1993, the intervention price for rice in Portugal will be aligned on the price applicable in the Community ; whereas the latter price is lower than that applicable in Portugal ; whereas alignment entails the abolition of accession compensatory amounts in trade ; whereas, in order to ensure a harmonious transition from the national scheme to the Community scheme, provision should be made for compensation in respect of the quan ­ tities of rice from the national harvest still in stock in Portugal on 31 March 1993 ; Whereas the level of this compensation must reflect the level of the accession compensatory amounts in Portugal which were valid for the 1992/93 marketing year set by Commission Regulation (EEC) No 1 842/92 (2) ; Whereas the proper functioning of the scheme makes it necessary for Portugal to carry out administrative checks, ensuring that aid is granted in accordance with the prescribed conditions ; whereas aid applications must include a minimum amount of information for the purposes of the checks to be carried out by Portugal ; Whereas, in the interests of efficiency, provision should be made for on-the-spot checks of the accuracy of appli ­ cations submitted ; whereas these checks must be made on the accuracy of all applications presented ; Whereas provision should be made for the recovery of aid in cases of undue payment as well as appropriate penalties for false declarations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 1 . The Portuguese authorities shall institute an admi ­ nistrative control scheme ensuring that the conditions for the grant of aid are satisfied . They shall make on-the-spot checks on the accuracy of all applications presented. 2 . A report must be made out on each on-the-spot check. Article 4 For the purposes of entitlement to the aid the operative event as referred to in Article 6 of Council Regulation (EEC) No 3813/92 (3), shall be deemed to have occurred on the day of entry into force of this Regulation. HAS ADOPTED THIS REGULATION : Article 1 Aid may be granted to enterprises located in Portugal for the stocks of rice specified in the Annex hereto belonging to them on 31 March 1993 . Article 5 1 . If control reveals a discrepancy in aid applications of up to 10 % or 10 tonnes at a maximum between the quantity applied for and that measured, the aid shall be calculated on the basis of the quantity measured less the excess found. (') OJ No L 77, 31 . 3 . 1993, p. 1 . (2) OJ No L 187, 7. 7. 1992, p . 32 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . 14. 9. 94 Official Journal of the European Communities No L 239/9 2. If the said excess is greater than the limits laid down in paragraph 1 , the application shall be rejected. 3. In the event of undue payment of aid, the amount concerned shall be recovered plus interest of 15 % calcu ­ lated on the basis of the time elapsing between payment of the aid and its reimbursement by the beneficiary. Amounts recovered shall be paid to the disbursing agency and shall be deducted from the expenditure financed by the Guarantee Section of the EAGGF. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX t ECU/t Paddy rice 26 608 17,45 Husked rice 9 175 21,81 Medium and long grain semi-milled rice 7 523 29,49 Round grain milled rice 120 28,14 Medium and long grain milled rice 3 041 31,61 Total 46 467